Ryan, J.
The proof shows that plaintiff delivered her trunk and its contents at Denver, Col., to the Chicago, Rock Island *245and Pacific Railway Company in good order and condition, for transportation to New York city on her passage ticket and was given a receipt therefor. Sometime later upon arriving in New York she called for the trunk at Grand Central Terminal and took same to her home. There she was unable to open the trunk and notified the baggage department of the defendant and two employees were sent to her home to open the trunk. Upon the same being opened the plaintiff then discovered that several articles of wearing apparel were missing, including a fur coat and fur scarf. No evidence was offered by the defendant and the parties stipulated a verdict be directed by the court.
The delivery of the trunk and contents, including the missing articles, in good order and condition to the initial carrier, raises the presumption that the trunk and contents continued in that condition while in the possession of that carrier and were so delivered by it to the defendant. Thus plaintiff made out a prima facie case, and the burden was upon the defendant to offer proof in rebuttal of that presumption. This the defendant failed to do.
A verdict is directed in favor of the plaintiff for the sum of $770. Exception to defendant. Ten days’ stay; thirty days to make a case. Order filed.